Case 1:20-cv-21339-AKK Document 38 Entered on FLSD Docket 07/22/2020 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 1:20-cv-21339-AKK

   JONATHAN MULLANE,                          )
                                              )
              Plaintiff,                      )
   v.                                         )
                                              )
   FREDERICO A. MORENO, et al.,               )
                                              )
              Defendants.                     )


                                        ORDER

          The court has for consideration Jonathan Mullane’s motion to amend the

  complaint, doc. 33, and the defendants’ unopposed motion for an enlargement of

  time to respond to the amended complaint, doc. 34. Because courts “should freely

  give leave [to amend] when justice so requires,” Fed. R. Civ. P. 15(a)(2), and the

  defendants do not oppose the proposed amendment, see doc. 34 at 1, Mullane’s

  motion to amend, doc. 33, is GRANTED. The defendants’ unopposed motion for

  an enlargement of time, doc. 34, is also GRANTED. Accordingly, Mullane shall

  file his first amended complaint, doc. 33 at 9-115, as a separate docket entry, and the

  defendants shall respond to the amended complaint within thirty days after Mullane

  files it.
Case 1:20-cv-21339-AKK Document 38 Entered on FLSD Docket 07/22/2020 Page 2 of 2




        DONE the 22nd day of July, 2020.


                                     _________________________________
                                              ABDUL K. KALLON
                                       UNITED STATES DISTRICT JUDGE




                                       2
